UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6928


KEVIN ALAN JUDGE,

                Petitioner - Appellant,

          v.

HERBERT JACKSON, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00440-RJC)


Submitted:   October 13, 2011              Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Alan Judge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Kevin Alan Judge seeks to appeal the district court’s

order       denying          his       Fed.     R.        Civ.     P.         60(b)       motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254      (2006)          petition.            The     order       is   not

appealable         unless          a     circuit         justice         or     judge       issues       a

certificate of appealability.                      28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,            369    F.3d        363,     369        (4th        Cir.     2004).

A certificate           of     appealability               will     not        issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                           When the district court denies

relief      on    the    merits,         a    prisoner      satisfies           this      standard      by

demonstrating           that       reasonable            jurists     would          find     that      the

district         court’s      assessment         of       the    constitutional             claims      is

debatable        or     wrong.          Slack    v.       McDaniel,           529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                      Slack, 529 U.S.

at    484-85.           We    have       independently            reviewed          the    record      and

conclude         that    Judge          has    not        made     the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                     2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3